FLETCHER, Chief Judge
(concurring in the result):
I concur in the majority’s conclusion that the appellant was not materially prejudiced by the restrictions placed by the trial judge on the questioning of Mr. Pederson, the psychologist/counselor of Private Kapsalis, *30the key Government witness.1 This witness testified that he had “personal contact” with Private Kapsalis 3 to 4 hours per day during Private Kapsalis’ participation in the Alcohol and Drug Control Program.2 Based upon this contact,3 Mr. Pederson stated that he felt that Private Kapsalis lacked credibility and that he would not personally believe Private Kapsalis under oath. The defense efforts to probe into possible “emotional problems affecting his [Kapsalis’] veracity” were not permitted by the military judge.
I believe that under the facts of this case this question was proper and should have been permitted by the trial judge. I believe that when a witness gives an opinion as to the credibility of another, great latitude should be allowed by the trial judge to questioning designed to fully show any possible basis or bias affecting that opinion. An opinion standing alone has little significance to the court members. This is particularly prevalent where, as here, the opinion is formulated in the special format of a group counseling session. This format and the relevant underlying matters must be given a proper perspective so that these can be evaluated by the triers of fact.
I cannot agree with the majority’s interpretation of the Manual4 rules concerning the scope of the modes of undermining the credibility of witnesses. The majority has read paragraphs 13841) and 153b(2)(a) of the Manual in a manner which I feel too severely restricts the fact-finding process of the court. The provisions cited do not limited examination to eliciting a response to the simple question to the witness as to whether he would believe another individual under oath. Further, the ultimate propriety of examination beyond this point does not depend upon whether the given witness enjoys the status of expert. The relevant factors for the trial judge to consider are (a) whether the witness is sufficiently acquainted with the individual in question so as to qualify him to form a reliable opinion as to the particular character trait, and (b) whether the matters to be presented will be helpful to the court members in resolving the issue(s). Paragraph 138ü(l), MCM; Fed.R.Ev. 701.5 If, as in this case, this criteria is met,6 then the trial judge should allow the examination.7 It is *31recognized that the decision to admit or exclude such evidence is one within the discretion of the trial judge; however, as always discretion involves the sound exercise of viable considerations,8 not a rigid adherence to a single sentence in the Manual.9
I agree with the majority that this is a matter which must be tested for prejudice. My examination of the evidence of record leads me to conclude that although the excluded matter may have been probative, it would not have been sufficiently determinative as to Private Kapsalis’ veracity to have caused the court members to render a different finding. As I feel that there is no fair risk that the appellant was substantially prejudiced, I concur in the result.

. Private Kapsalis was the victim of both the extortion and assault consummated by battery. He was the only prosecution witness presented to identify the appellant as a perpetrator. The only other prosecution witness, Private Grim-stead, could not identify Private Fields as one of the two assailants, and could only testify that he had overheard part of an argument between Private Kapsalis and two men about some money owed.


. The actual residential program was 10 days involving various counseling sessions. Mr. Pederson’s primary contact with Private Kapsalis was through group therapy sessions, and he worked with Private Kapsalis for 8- of the 10-day total.


. Mr. Pederson also referred to the preliminary 30-day evaluation process which occurred immediately prior to the actual residential program.


. Manual for Courts-Martial, United States, 1969 (Rev.).


. Rule 701 was not changed when Congress codified the former proposed rules of evidence; the underlying premise had the support of respected commentators, and it does not conflict with the pertinent Manual provision. See McCormick, Evidence § 11 (2d ed. 1972).


. It is compliance with this criteria, not whether Mr. Pederson by virtue of his training and education enjoyed the status of expert as to this matter, which must control. See paragraph 138e, MCM; Fed.R.Ev. 702. Hence, I feel it unnecessary for the Court to determine whether Mr. Pederson would qualify as such under either the Manual or Federal Rules of Evidence. Mr. Pederson clearly had ample opportunity to observe Private Kapsalis and form an opinion as to his truth and veracity. Certainly if, as suggested by the trial defense counsel, the basis for that opinion was that Private Kapsalis suffered from emotional problems which precluded or made it difficult for him to be truthful, this information could be helpful to the court members in resolving perhaps the most critical issue in this case, Private Kapsalis’ veracity.


. The trial judge may always inquire into the relevancy of such matters either by requiring a proffer from the counsel, or by actual examination of the witness in an Article 39(a), 10 U.S.C. § 839(a) session.


. Examination of the Federal Rules of Evidence and decisions of this Court clearly place appropriate limitations on such examination. Certainly there is a requirement that the matters be probative of truthfulness or its opposite; the probative value of the matters cannot be outweighed by the danger of unfair prejudice, confusion of the issues, or the misleading of the jury, for that defeats the purpose behind the rule permitting such examination. Questions designed to harass or unduly embarrass are impermissible, and the trial judge always must consider the factors of remoteness in time and both the length of and opportunity to observe by the witness. See generally Fed.R.Ev. 608(b), 403, and 611; McCormick, supra § 184-185.


. The majority correctly recognizes that paragraph 153b(2)(a), MCM, specifically states that a witness may be asked whether he would believe another under oath; I do not regard that single sentence as being all conclusive on the scope of examination as to matters affecting truth and veracity. That very section of the Manual refers the reader back to paragraph 138/(1), MCM, for the methods of proving character, and for the reasons set forth in the body of this concurrence, I feel that this provision allows the type of questioning sought, subject to the limitations set forth in note 8.